DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2. Claims 1-16 are allowed.

3. The following is an Examiner’s reason for allowance.

4. Regarding claims 1 (apparatus) and 9 (method) the closest prior art is Kuzukami et al; (US 2010/0246621) and Yoshida et al; (US 6154474). Regarding claim 1 Kuzukami et al discloses a LIDAR system, comprising: a laser module having a laser to emit monochromatic radiation within a wavelength working range ;(distributed feedback laser (DFB) emitting signal light (wavelength) 211b,see paragraph 38 and figure 2; (Equivalent to Applicant’s figure 6); a thermocouple element to set a working temperature of the laser wherein the thermocouple element thermally contacts or directly contacts the laser module, or the thermocouple element is integrated into a laser emitter chip, wherein a heating or cooling effect of the thermocouple element is transferred to the laser via the laser module ;(the thermistor 221 (TH), the I/V converting units 222, the low-pass filter 223 (LPF), and the analog/digital converter 224 (ADC) make up a configuration corresponding to the temperature monitor 123 ;see paragraph 40 ad figure 2; (Equivalent to Applicant’s figure 6) an evaluation device to determine, from the radiation emitted by the laser, a measure for a deviation from an actual wavelength of the radiation to a setpoint wavelength within the wavelength working range of the laser;(the difference circuit 246 receives input of the wavelength monitor value output from the analog/digital converter 245 and a preset wavelength monitor target value and the difference between the input wavelength monitor value and wavelength monitor target value as a wavelength error; see paragraph 49 and figure 2; (Equivalent to Applicant’s figure 6))  and a regulator ;(initial control managing unit 250, control managing unit 260, see figure 2; (Equivalent to Applicant’s figure 6) to control the thermocouple element on based on the measure of deviation determined by the evaluation device so that the working temperature of the laser is set to a value at which the emitted monochromatic radiation corresponds to the setpoint wavelength; (the initial control managing unit 250 controls the switch 233 output such that, among the temperature error and the wavelength error input to the switch 233, the wavelength error is output to the switch 234 to control the TEC driving circuit 236, see paragraph 50 and when the temperature of the DFB 211 comes close to the target temperature and further enabling the wavelength output by the DFB laser 211 has come close to the target wavelength, see paragraph 52 and figure 2; (Equivalent to Applicant’s figure 6) the evaluation device includes: to determine an intensity of a diverted portion of the radiation emitted by the laser ;(the light-receiving unit 242 receives the light transmitted through the wavelength filter 241 and outputs to the I/V converting unit 243, a current indicative of the intensity of the received light, see paragraph 47 and figure 2; (Equivalent to Applicant’s figure 6)  the radiation passing through an optical filter element before striking the monitor diodes;(the output of the DFB laser 211 passes through the wavelength filter 241 before striking the photodiode 242, see figure 2; (Equivalent to Applicant’s figure 6). Further Yoshida et al have passbands in different spectral directions,(plurality of filters with low pass filter 4, band pass filter 5 and high pass filter 6 before being input to the plurality of photodiodes 1,2 and 3, see figure 1; (Equivalent to Applicant’s figure 6) the setpoint wavelength being in an ascending portion of the passband of a first filter element of the optical filter element and in a descending portion of the passband of a second filter element of the optical filter element ;(the optical low pass filter (LPF) with wavelength in a descending portion of the passband of the LPF 4 and in an ascending portion of the passband of the high pass filter 5, see figure 2; (Equivalent to Applicant’s figure 6).

However, regarding claim 1, the prior art of record fails to disclose a plurality of monitor diodes; which, starting from the setpoint wavelength within the wavelength working range of the laser, wherein the passband is a filter range whose transmission over an extended wavelength range amounts to at least 2%, and wherein the wavelength range adjacent to the setpoint wavelength is adjacent to a band edge of the passband at one side.

However, regarding claim 9, the prior art of record fails to disclose a plurality of monitor diodes; which, starting from the setpoint wavelength within the wavelength working range of the laser, wherein the passband is a filter range whose transmission over an extended wavelength range amounts to at least 2%, and wherein the wavelength range adjacent to the setpoint wavelength is adjacent to a band edge of the passband at one side.

The Examiner found no suggestion or motivation to combine similar teachings from prior
art made of record to overcome the limitations as discussed above.

Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany
the issue fee. Such submissions should be clearly labeled “Comments on Statement of
Reasons for Allowance.”


Conclusion

5. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Uesaka et al; (US 2015/0076990) discloses wavelength control of the wavelength tunable light based on the signal for controlling wavelength, see figure 2.

b. Check et al; (US 2005/0018722) discloses laser based scanning for monitoring portion of the light source indicating the shift in the characteristic wavelength of the laser light beams, see figure 2.

c. Chen et al; (A Wide-range Tunable Wavelength-stabilization Technique for Semiconductor Lasers – May 2021) discloses wavelength stabilization system using leader laser and follower laser, see figure 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMRITBIR K SANDHU/ Primary Examiner, Art Unit 2636